Warren E. Burger: We will continue the arguments in Securities and Exchange Commission against Sloan. Mr. Sloan you may continue whenever you are ready.
Samuel H. Sloan: Mr. Chief Justice and may it please the Court. I wish to bring the attention of the Court to a small factual matter which came to my attention yesterday. You mentioned 36 trading suspension orders and the source of this is because on Page 122 of the Appendix, there is a list of orders and there was a typographical error and that the SEC when they copied my original petition left out, the December 25, 1975 order.
Warren E. Burger: The question I think Mr. Sloan was a purely hypothetical right, asking whether if 36 consecutive 10-day orders were entered.
Samuel H. Sloan: Yes, but I did discover that there are 36 listed here and in fact they were 37, because there is a typographical error in their Appendix.
Warren E. Burger: But my hypothetical was deliberate in one last order to make it hypothetical.
Samuel H. Sloan: Okay, for whatever reason I did notice that -- in the original record, I do have the December 25 date in my petition I were to file to the Court of Appeals which has been transmitted to this Court. However, on the subject of the record I also wish to bring to the attention of this Court the fact that the SEC has refused to permit the record as it was, in the State it was, before the Court of Appeals to be transmitted to this Court. I mentioned this in my brief, and it is now a matter which is pending before the Court of Appeals because I filed a motion in the Court of Appeals to require that the SEC to certify the full record to the Court of Appeals and that matter is now pending. I have also explained what happened in some detail in a letter which I wrote to this Court, but he has advised me that he will not distribute it at this late date. What essentially happened was that after the Court of Appeals made its decision, the Court of Appeals sent the record back to the SEC which is its normal practice. When this Court granted certiorari, the SEC was directed or requested to send the record back to the Court of Appeals, so it could be transmitted to this Court, but what it did, was it switched the record, so that the record that was sent back to the Court of Appeals was not the record, which the Court of Appeals had returned to the SEC and the Court of Appeals does not appraise to this fact. So that the record which this Court has consist of memorandums dealing with trading suspension orders. I have no objection to this Court reading these memorandums, but the fact remains that they were not filed in the Court of Appeals. All that was filed in the Court of Appeals was a certified list. The record which has not been transmitted to this Court, concerns the record of the administrative proceedings against me which was a part of the record in the consolidated case when these two cases were before the Court of Appeals. The SEC says that that record is not pertinent to the issues involved in this appeal and therefore they will not transmit that record to the Court of Appeals for certification to this Court, even though they have been requested by the Court to the Court of Appeals to do so. So right now we have a situation because I happen to feel that that record is pertinent to the question of mootness which the SEC has raised particularly with regard to certain points which were discussed yesterday.
Potter Stewart: I thought the Court raised the question of mootness.
Samuel H. Sloan: Well, the SEC has always said that this case was moot right from the very beginning.
Potter Stewart: But did not the Court ask the parties to brief the question of mootness?
Samuel H. Sloan: Oh! Yes, they did, but the SEC was briefing the question of mootness already. Now this Court to the case of Weinstein versus Bradford, for example, which was discussed yesterday. It is true that the trading suspension orders have expired. However, at the present time there is an order currently outstanding which is a lifetime bar against me from being associated with the securities dealer. I believe that I can show through the record which the SEC has refused to transmit that this lifetime bar was based in part on successive trading suspension orders which the Court of Appeals declared to be illegal.
Thurgood Marshall: Was that order before the Court of Appeals?
Samuel H. Sloan: Yes, it was because there were two cases before Court of Appeals. The Court of Appeals consolidated both cases, the record is combined.
Thurgood Marshall: But, Why is that the Court of Appeals did not mention?
Samuel H. Sloan: Did not mention what?
Thurgood Marshall: That what you are talking about.
Samuel H. Sloan: Oh! It was prior the same decision. The decision in the Court of Appeals discussed two different cases, but they were consolidated. This Court when it granted certiorari only agreed to review the issues pertaining to one of the cases, but nevertheless I claimed that the record of both cases, since it was a consolidated case, it should be here, and I should be allowed to cite documents in the record of the other case which I think demonstrate that this case is not moot in my presentation.
William H. Rehnquist: Is it your contention then Mr. Sloan that the SEC relied on a number of factors in issuing its lifetime bar order against you and one of them was this 10-day order and therefore it is at least conceivable that if this 10-day order were found to be invalid they might not have entered the same lifetime bar order against you?
Samuel H. Sloan: Yes, what my contention is precisely is that the SEC when they issued successive 10-day suspension orders, deducted from my net capital certain securities which were it failed to deliver. Then they found me retroactively in violation to the Net Capital Rule, and on the basis of these findings that was in violation in Net Capital Rule, they then barred me from the securities business. If these 10-day suspension orders were illegal on the first place, I would say that they cannot rely on them to make net capital deductions and therefore the order which barred me for life in the securities business, is invalid. There is --
William H. Rehnquist: What is the tie in between the 10-day suspension and the net capital deduction?
Samuel H. Sloan: Yes, because the SEC has released Securities Exchange Act release 10209, which states that if a broker is short a security which is suspended from trading by the SEC, he is required to deduct from his net capital the fails to deliver in suspended securities, and I in fact was short at the time in the successive suspension order at a number of occasions, and they deducted the fails to deliver in suspended securities. Therefore it seems to me reasonable that if those orders were illegal they cannot rely on them to bar me from the securities business. I have not reached that point in this case, I do not know if this Court affirms the decision it may be that there would be further proceedings and I lose on that particular point, but it seems to me that I have the right to make this showing that they did in fact rely on successive trading suspension orders to bar me from the securities business.
William H. Rehnquist: As an argument against mootness?
Samuel H. Sloan: As in argument against mootness, this is precisely the point because I am here arguing the question of mootness.
Speaker: But Mr. Sloan what was the present status of the bar against your-- is that involved in some litigation?
Samuel H. Sloan: I know, there is no proceedings at all. The SEC claims that the Commission has --
Speaker: But, have you attacked anywhere this bar against your engaging in the securities business?
Samuel H. Sloan: Well, it was the prior decision against the Court of Appeals. I have not instituted any further proceedings for the reason that the SEC staff claims that as long as the case is pending in the courts, the SEC itself has no jurisdiction to review the matter because the Court of Appeals required exclusive jurisdiction with the filing of the record. I disagree with their contention, but as long as they are going to make it --
Speaker: Well, does a challenge to the validity of that order is whether or not there shall be one which will or will not turn on the result of this case?
Samuel H. Sloan: It may turn on the result of this case, I feel that.
Speaker: And that is why you suggest there is no mootness.
Samuel H. Sloan: That is right.
Speaker: Well, why is not the issue of that order close matter, you did not bring, you have not brought that case here.
Samuel H. Sloan: Well, I did bring the case here but you denied certiorari on that case.
Speaker: Well, so it is over.
Samuel H. Sloan: It is over, but nevertheless if this Court finds that the SEC acted illegally in issuing successive trading suspension orders -- I think I can go back to the Securities and Exchange Commission in the first instance and reopen it, that would be the place I would go to with that particular claim. And that is why I feel it is critical to have the record here so that the Judges to this Court can look at the record and see that in fact they did deduct from my net capital certain sums in money based on successive trading suspension orders. Now, I will point it out that because of the continuing policy of the SEC, this case has been going on for a long time. The specific orders which the Court of Appeals vacated were not themselves used by the SEC as a basis because by the time, this case got in the Court -- this is a third suit I brought -- by the time this case got before the Court of Appeals, it was too late to challenge those suspension orders because there is a 60-day limitation in Section 25 (a) of the Securities Exchange Act. Nevertheless the decision of the Court of Appeals makes it clear, I now believe, that if you will affirm that decision it will be cleared that all these were illegal that they have been issuing over the past 33 years, and this would give me a basis for going back to the Securities and Exchange Commission and asking them to reopen the procedure.
Thurgood Marshall: It would also a destroy or denials assret in the other one.
Samuel H. Sloan: No, this is a new proceeding, and if I go back to the Commission and start a whole new proceeding --
Thurgood Marshall: But you do understand that that other case is not before us.
Samuel H. Sloan: I understand that you did not grant certiorari in those issues.
Thurgood Marshall: Do you understand that the other case is not before us.
Samuel H. Sloan: No, I do not Your Honor, because --
Thurgood Marshall: Well, let me tell you, it is not. Will that up you?
Samuel H. Sloan: Well, but --
Thurgood Marshall: Could you argue on that assumption that I might possibly be right?
Samuel H. Sloan: Well, I am going to agree that you might possibly be right, but I am not going to concede that.
Thurgood Marshall: Do that for a minute now, in argument what we have got.
Samuel H. Sloan: Yes.
Thurgood Marshall: We have got the opinion of the Court of Appeals.
Samuel H. Sloan: Yes, but you do have --
Thurgood Marshall: Jedge Gendison's (ph) opinion. That is all we have.
Samuel H. Sloan: You do have the case before you, even though my petition was denied, and their petition in the same case was granted. I do not think a Court's jurisdiction is limited. I do not expect the Court to decide anything about that case, but I do not think the Court's jurisdiction is limited to specific points the SEC has raised.
Thurgood Marshall: Well, you would not assume that I might be right?
Samuel H. Sloan: Oh! No, I will assume that you might be right. I said I do not expect this Court to do anything with regard to that matter. I just said that only issue of mootness, which I am briefing and arguing is that I can demonstrate that the case is not moot through the record. I do not know what is going to happen if the Court of Appeals grants my motion the SEC transmits record to the Court of Appeals and that arrives here a month from now or so. It seems to me this is a very undesirable situation to be in.
William H. Rehnquist: Well, may I suggest that if the time was granted, you might get on to the merits.
Samuel H. Sloan: Now, in the -- yesterday the SEC gave three reasons for the trading suspension and they said that this suspension was of this length because there were three different things going on and this is the reason why they had let it for so long, and one was - market manipulation, two was - a change in management, three was - a late 10 (k) filing. I want to address the facts which are in the record with regard to these three merits. The change in management took place at a meeting of the Board of Directors of Canadian Javelin Ltd on March 06, 1976. At that time a group headed by William Wismer throughout the Doyle Group, throughout the management of Canadian Javelin Ltd., fired Mr. Doyle personally. This is reflected in the March 26 memo which is on Page 104-105 of the Appendix. The 10 (k) delinquency which is another reason cited by the SEC occurred on March 31, 1976 and this can be seen from Page 110 of the Appendix. So prior to March 6, there were 32 suspension orders, prior to March 31, there were 34 suspension orders, this means that the SEC suspended trading for 31 times because of the market manipulation, for two more times because of the change in management, and for another three times because of the lateness in the 10 (k) filing. The SEC also referred to a fugitive from Justice yesterday in the argument that they presented. However, on March 6, 1976 Mr. Doyle who is a notorious fugitive from Justice, who they are referring to, was thrown out of the company, he was fired personally, and the SEC claims that they suspended trading for that reason. On July 30, 1976, after the suspension was listed, there was a court order to special meeting of directors, special meeting of stockholder, which I intended, in Montreal which is also discussed in the record because a copy of the Judge's order is here. Holding a special action and at that point Doyle got back into management and through the Wismer Group out. So, now we have a situation where an individual, a Toronto attorney became the President of Canadian Javelin Ltd. At that point the SEC says, it suspends trading; three months later when the fugitive from Justice gets back and control over the company, they do not suspend trading and I point this out because I think this demonstrate really that reason that it is a fiction. In addition to that Mr. Justice Powell yesterday raised the question of whether a cooperation has the right to protest, to come in and ask for hearing to protest a trading suspension? Ironically it is reported in the Wall Street Journal that at the time of May 02, 1976 lifting the trading suspension management of Canadian Javelin Ltd petitioned the SEC to continue the trading suspension, and incidentally also, the earlier trading suspension which was terminated in January 1975, the management of Canadian Javelin again requested, a different management requested that the SEC continued a trading suspension and filed a motion and obtained the stay in the District Court. This illustrates a point that very often the cooperation itself does not want a trading suspension, even though it is to the detriment of its own stockholders, because the corporate management for their own personal reasons may desire that trading not take place. Now in the matter of the 10 (k), this 10 (k) report became delinquent on March 31, 1976, as the records state. I have not known of any case the SEC often suspends its trading because 10 (k) delinquency, but they do not suspend on the day that the 10 (k) became delinquent, and they do not suspend even two months later because the trading suspension here was lifted on May 02.
Byron R. White: Do you challenge, I think that you challenge solely the right of SEC to issue more than one suspension.
Samuel H. Sloan: Yes, that is correct. That is --
Byron R. White: And why do you do?
Samuel H. Sloan: Well, because they did say, yesterday that these were the reasons that they suspended trading, and I want to show that there was no rational basis for this. What they have done is make a --
Byron R. White: What if there had been, what if there had been. I thought your view was that without a hearing or without some further proceeding they just could not grant more than one 10-day suspension.
Samuel H. Sloan: Yes, I do feel that. That is a point which I thought might be raised when I went into discussion of this, but --
Byron R. White: Well, that is what the Court of Appeals held, doesn't it?
Samuel H. Sloan: Yes, that is what the Court of Appeals held. I just wanted to show that the there is not any rational basis for the --
William H. Rehnquist: Do you concede there or don't you that there are circumstances under which they would issue more than one 10-day inconsecutive suspension?
Samuel H. Sloan: No, I do not make that concession. As the amicus does make that concession, I do not because I do not believe that the SEC can be allowed particularly when they do not issue reasons for the trading suspensions. Therefore when they say that we are issuing a new suspension because we have a new reason for the suspension, and they have not said that in this case, but if they said that something simply new and differnt here as a reason. What happened is --
Byron R. White: What if it was the same old thing?
Samuel H. Sloan: Well, I think if it was the same old thing, it clearly would be prohibited by the statute, and I am saying even if it was for a different reason, it would also be prohibited. When Congress originally passed the permission in 1934, there Section 19 (a) had had four provisions – 1, 2, 3 and 4, Sections 19 (a) (1), (2) and (3) all required the SEC to give notice and the opportunity for hearing. Only Section 19 (a) (4) allowed the SEC to act similarly without notice and the opportunity for hearing, and both the House and Senate report stated in 1934 that they did not require the SEC to give notice and opportunity for hearing because this was a summary power to be exercised in emergency situation.
Speaker: Was this an argument that the statute authorizes only one single 10-day suspension?
Samuel H. Sloan: That is correct.
William H. Rehnquist: And if they want another one, they have to give notice and hearing.
Samuel H. Sloan: Well, that would be under (Inaudible) Section 12 (j) they could after --
William H. Rehnquist: All of their authority under (4) is exhausted at one suspension.
Samuel H. Sloan: That is right. There had been some instances this year in which the SEC on three separate occasions, but not successive, has suspended trading in Penn Central Transportation Company and a number of subsidiaries.
Speaker: Now, Mr. Sloan do you concede that the SEC would have power under 12 (k) to issue a 10-day suspension of trading, let us say, in January?
Samuel H. Sloan: Right.
Speaker: And then again to issue a 10-day suspension of trading under 10 (k) in March?
Samuel H. Sloan: Yes, I would agree as a statute has written it does.
Speaker: For the same reason?
Samuel H. Sloan: Yes it does permit that.
Speaker: Well, could it not issue a 10-day suspension on trading on January 2, and then takes it to January 12, and then on the morning of January 13, to issue a 10-day suspension on trading?
Samuel H. Sloan: No, I do not believe that this is permitted.
Speaker: Why not? What is the difference between January and March, and January 10, and January 12 , and January 13.
Samuel H. Sloan: Well, I think that this goes really to a matter of the intent of Congress. Congress did not intend that the SEC particularly if it -- since it never issues reasons for strains, we do not know if it has new reason or a different reason --
Speaker: Well, your point is though - with good reasons or bad, with or without reasons, no matter how great the reason or how great the public interest that 12 (k) as a matter of the power of the Commission simply does not empower the Commission to issue a suspension of trading for longer than a 10-day period.
Samuel H. Sloan: That is correct.
Speaker: That is your basic position as I understand, am I right?
Samuel H. Sloan: Yes, you do sir.
Thurgood Marshall: Well, what about the 1975 amendment, one year amendment?
Samuel H. Sloan: Well, Section 12 (j) which you are referring to is actually a renumbering, because it was formerly called Section 19 (a) (2), they moved it over the Section 12 (j). The Commission has had the power since 1934 to suspend the registration of a security. Now when they enacted 12 (j), they included a sentence which, in addition to renumbering, they include a sense which said that would be illegal for a broker, or dealer to buy or sell or to use the means of instrumentalities of interstate commerce to affect a transaction in the security whose registration has been suspended or revoked. So that this makes it clear, although it was clear already that the SEC could after notice and a hearing suspend the registration which would also suspend the trading in the security under Section 12 (j), but they have always had this power since 1934.
Thurgood Marshall: For one year.
Samuel H. Sloan: For up to one year. Incidentally, I would like to mention that in this case there is --
Thurgood Marshall: That is not involved in it.
Samuel H. Sloan: Well, they have an exercise that power under Section 12 (j) -- they have not provided notice and the hearing. I would like to point out that in this particular case, the SEC suspended trading for 370 days, which is more than one year therefore they actually suspended trading for more time under Section 12 (k) without noticing the opportunity for hearing then they were permitted to suspend with notice and the opportunity for hearing under Section 12 (j). So what they are saying is that they can suspend trading for a longer period of time without notice, indicating with notice, and I am sure that this could not possibly be what Congress intended. Now, also yesterday Mr. Justice Powell asked whether the rollover proceedings are ex parte? And of course of Commission says that this is not a rubber stamp procedure and the Commission very seriously considers the needs of investors and this of thing, but again although I do not want to go into the same track that I may have fallen and just a second ago, I think that the record demonstrates that the Commission not only is in the rubber stamp proceeding, but the Commission itself plays no part in the decision to suspend in this record of this case. The first trading suspension is dated April 29, 1975. The memorandum which they have submitted as to record of this trading suspension is a memorandum by the staff, dated May 02, 1975, three days later. So that it is clear this is not a memorandum from the Commission, this is a memorandum from the staff and it explains the reasons for the trading suspension. From this it is clear that the Commissioners themselves could not have received this memorandum at the time trading was suspended, and in fact since the suspension orders are not signed by the Commissioners, they do not bear the Commissioners' names, and we do not even know if the Commissioner is new. The Commissioners may have been on vacation at some place, we do not even know that they were in Washington at the time, they therefore did not participate and perhaps they were read in newspaper said trading have been suspended in Canadian Javelin Ltd., but this is really about all. It is quite clear that the Secretary of Commission is performing the ministerial task apparently at the direction of members of the staff and the Commissioners themselves are not involved.
John Paul Stevens: Mr. Sloan let me ask you, what is your view of what the Commission's duty was ten days after the first order was entered, if they were persuaded there was market manipulation going on, but they did not have real solid proof of it? What do you say they should have done?
Samuel H. Sloan: The market manipulation in this instance ended on February 12, 1975. I have the indictment -- this is the information that was filed in Canada by the Canadian authorities and the last watched trade that took place which is alleged here the 406 counts watched trade, the last one took place on February 12, 1975. And all of the trades alleged here are could on the Montreal or Vancouver stock exchanges. Now, in a hypothetical situation of what if there is a market manipulation, I would say that a trading suspension order which holds trading for ten days is sufficient to bring to an end any market manipulation, because usually our market manipulators, they rely on certain things to keep the price up. They have the park securities. I was a broker dealer for five years and somehow I have some idea of what they do when they manipulate a stock, and when a trading suspension comes along -- [Laughter] When a trading suspension comes along they suspend trading for ten days and that brings to an end any market manipulation. When the stock opens for trading again any stock in margin accounts almost always very often is sold the people who they have got the stock clocked in with almost always have to get out those investigations involved. The stock comes down and the manipulation is over and in practice. And I think, it could be assumed that this would happen even in theory. And I think that this is what Congress had in mind. They said that this was an emergency power, they did not say that this was something that Commission could do for more than a year as in this case or for 13 years as in Continental Vending Machine case.
John Paul Stevens: You do not suggest then that there should be some other legal proceeding or some other legal remedy that was available at the end of the ten days to perpetuate the suspension.
Samuel H. Sloan: The SEC already has a number of remedies - they have administrative remedies, they have injunctive remedies. If there is some remedy, in addition to that the appropriate relief is for them to apply to Congress for this remedy. Congress has given them Section 12 (j) and it stated in the Senate Report 1975 that this was intended to be exercised when they wanted to suspend trading for a period of extended duration. Now they say this is insufficient because many companies are not registered because they do not have as much as a million dollars in assets, and 500 stockholders which is required by Section 12 (g) of the Securities and Exchange Act. So they say, many securities are not registered therefore what is going to happen in a case of a security which is not registered, however we are going to stop trading in that. And I think the answer is that Congress simply did not intend that they should be allowed to do this, because you must remember that there are many corporations which are technically, which are traded, which are small and which's public interest is simply not sufficient for the SEC to get involved.
Byron R. White: Your answer to Justice Stevens is that, that under the statute there just is not any remedy provided to suspend the trading in the security for more than ten days even with the hearing.
Samuel H. Sloan: Summarily suspend trading.
Byron R. White: Even with the hearing.
Samuel H. Sloan: No, we are talking about securities which are not registered. Canadian Javelin is registered, so it does not apply in this case.
Byron R. White: But I am -- that is true about non registered way.
Samuel H. Sloan: Right. There are companies which are small corporations, they have less --
Byron R. White: Well, now by answering my Brother Stevens' question then what should the SEC have done here with respect to a registered security, started a new proceeding?
Samuel H. Sloan: Well, with respect a registered security, they can start proceeding under 12 (j) with respect to a non registered security --
Byron R. White: After notice and hearing.
Samuel H. Sloan: Yes, after notice and hearing.
Byron R. White: So again the ten days issue had gone under 12.
Samuel H. Sloan: Right. That is what they should have been in this case, but by the way in this case there was no issue or misconduct at least according to the indictment and according to the SEC's complaint against the Canadian, because the SEC filed a complaint in the Southern District of New York, but the defendants were Doyle and its cohorts, the Canadian Javelin Ltd. was not named as a defendant. Similarly, in the information filed in Canada, Canadian Javelin Ltd. was not a defendant so there was no issuer misconduct, therefore Section 12 (j) could not have been invoked. They make a big point of this, but I think the remedy is to go to Congress and ask for extended powers if that is what, what they need. Thank you very much.
Warren E. Burger: Your time is expired Mr. Sloan. Mr. Pitt -- your time has expired here. Mr. Pitt you have three minutes left.
Harvey L. Pitt: Thank you. The only brief points I wish to make or that as Mr. Sloan conceived at the end of his submission, 12 (j) was inapplicable in this circumstance because the market manipulation which went on was not engaged in by the company and therefore issuer misconduct was not involved in 12 (j) was inapplicable that would have meant that there was no remedy whatsoever. In addition to manipulation that we charged, was charged to have begun in the beginning of 1975 and continued right up to the date of the complaint. It did not stop in February 1975 according to the charges in our allegation. The last point --
John Paul Stevens: Mr. Pitt is Mr. Sloan correct in telling us that the change of management and the late 10 (k) filings occurred in March 1976 so they really could not have justified the first 25 or 30 suspension orders.
Harvey L. Pitt: We learned about it late, about that time.
John Paul Stevens: So that is your principal period of suspension.
Harvey L. Pitt: It was the manipulation.
John Paul Stevens: It was the manipulation.
Harvey L. Pitt: That is correct. We --
John Paul Stevens: Is it also correct that there was an order entered on Christmas that just did not get into the record?
Harvey L. Pitt: Apparently so.
John Paul Stevens: That I think was given great deliberation on that day.
Harvey L. Pitt: There was deliberation with respect to each of these suspension orders as I indicated yesterday.
Speaker: By which part?
Harvey L. Pitt: By the Commission itself.
Speaker: All the Commissioner went to office and on (Inaudible).
Speaker: All the members.
Harvey L. Pitt: I do not recall the precise date, I would have to look that, but I do not recall the precise date of the order, but what happens is that each of the Commissioners must approve the trading suspension order. It cannot be done by any other official.
Thurgood Marshall: Done in writing?
Harvey L. Pitt: Pardon.
Thurgood Marshall: Is that done in writing?
Harvey L. Pitt: There is a minute of the Commission entered; that is correct.
Thurgood Marshall: Where is that?
Harvey L. Pitt: That is -- there is an official Commission minute record book that is kept in the agency.
Speaker: Would that have been for December 25?
Harvey L. Pitt: I do not know if that was. I must confess I do not know if that was the precise date that that trading suspension order was entered. What would have happened is that the order might have been ordered on the 25 formally, but the decision to enter that order would have been taken three or four days prior to that.
Speaker: I just want to be sure of this. You are telling us that the full Commission, every member acts on a suspension order and personally signed something, is that it?
Harvey L. Pitt: A quorum of the Commission minimum of three of the five members, if some members are sick or out of town, they might not participate, but a minimum of three Commissioners must participate and their votes are recorded in an official minute. If the matter is taken around seriatim --
Speaker: Yeah, but what do they have before them in the Act?
Harvey L. Pitt: They have a staff memorandum and the advice of their legal assistants, each Commissioner has a separate legal assistant.
Lewis F. Powell, Jr.: Do the minutes show the reasons for the roll over the suspension?
Harvey L. Pitt: Sometimes they might and many cases they would reflect --
Lewis F. Powell, Jr.: Does that o contain a typical minute?
Harvey L. Pitt: This record does not contain a typical minute.
Lewis F. Powell, Jr.: Nor any does it.
Harvey L. Pitt: No.
Lewis F. Powell, Jr.: It does not contain any minute.
Speaker: Or are there supporting papers in the file somewhere?
Harvey L. Pitt: Yes.
Speaker: So what was presented to the Commission?
Harvey L. Pitt: Yes, those are in the record, the staff recommendations and the information that was given to the Commission are in the reocrd.
Speaker: Why not the Commission's minute presented all the rest of it, say.
Harvey L. Pitt: I simply do not know why that was not put in the record below.
Thurgood Marshall: But you say you did see the minutes that set on Christmas day, the Commission met.
Harvey L. Pitt: No, Your Honor. The Commission did not meet on Christmas Day. The period of the trading suspension commenced on Christmas Day. The staff recommendation would have come up three or four days earlier at which point the Commission would have met. The Commission probably took that action on December 21, or 22, to commence on December 25. The Commission itself would not meet on Christmas Day.
Lewis F. Powell, Jr.: Do the minutes record any findings?
Harvey L. Pitt: The minutes indicate that the staff has made certain matters known to in general, and that the Commission has taken action because the public interest and the protection of investor was required.
Speaker: Were those minutes available to Mr. Sloan when he complains about what the SEC have done?
Harvey L. Pitt: I am simply unaware whether he requested them in this case or whether they were made available.
Speaker: Well, what is the policy of the Commission?
Harvey L. Pitt: The policy of the Commission is often to make its minutes available in Court litigation where they are requested, and under the Freedom of Information Act where they are requested.
John Paul Stevens: Quite required from the Court litigation; normally you can see a court order without having litigation, is that the policy of the Commission?
Harvey L. Pitt: The Commission's minutes are made available under the Freedom of Information Act, unless they contain certain matters that might be exempt and they are --
John Paul Stevens: That implies that they are not made available to Mr. Sloan --
Harvey L. Pitt: I think Mr. --
John Paul Stevens: -- unless he proceeds under Freedom of Information Act.
Harvey L. Pitt: If Mr. Sloan makes a request to the Commission to seek Commission minutes and there is no exempt material in there and he would see the Commission's minutes.
Warren E. Burger: Did he get some of these memos that are in the record, did he gets some by supernal process or simple request?
Harvey L. Pitt: He did get, I think he requested them and we made them available as part of the record and he had them.
Warren E. Burger: Are you representing to us that had he requested the minutes, he would have got the minutes.
Harvey L. Pitt: I would have to know what was in the minutes? The precise minutes of these particular actions to say whether there might have been excisions, but I think he would have gotten the minutes, yes.
Speaker: Suppose, you think there is manipulation in an unregistered security and you want to suspend trading and you look at the statute, says ten days, you suspend and you continue to suspend, what is that pending? What other remedy, you cannot go on forever as longer you think there is manipulation?
Harvey L. Pitt: That is correct.
Speaker: What is that pending? What are you trying to find, you are investigating, you have probable cause you think to believe what?
Harvey L. Pitt: To believe if we can go into court either get a preliminary injunction or --
Speaker: Under what section of the statute?
Harvey L. Pitt: Under Section 21 of the Securities Exchange Act.
Speaker: So there is a remedy that you can have.
Harvey L. Pitt: To stop the manipulation.
Speaker: Yes. So, there is a remedy. You are not without remedy.
Harvey L. Pitt: We are not. The remedy we lack if Mr. Sloan's interpretation of the 10-day suspension power is correct, is from the time we learn that there might be a manipulation to the time that we conclude there is one and can go to Court to stop it, under Mr. Sloan's theory, we would be compelled to allow the manipulation to take place.
Speaker: So that you can do it on your own until you can convince a Judge to give you a preliminary injunction.
Harvey L. Pitt: Until we can find out who did it? And convince the Judge to enjoin.
Speaker: So without evidence you can do ex parte, but you have to have -- you really cannot --
Harvey L. Pitt: No, as I indicated yesterday I think that we could have used  --
Speaker: Well, if it is ex parte you did not give Mr. Sloan notice of it.
Harvey L. Pitt: Mr. Sloan avail themselves of a procedure that is published in the Code of Federal Regulations to price the Commission of information.
Speaker: That does not (Inaudible) being ex parte, does it?
Harvey L. Pitt: No, it does not.
Thurgood Marshall: Mr. Pitt, they did the general rule that one lawyer gets a temporary injunction or restraining order he thought he has undefined once he gets it. [Laughter] And I am only afraid, if admit that is true, why would not that be true once you get a 10-day one that you can renew forever, why would not you be absent?
Harvey L. Pitt: First, we do not suggest that we can renew the suspension forever and I wish to stress that point.
Speaker: Only 370 days. [Laughter]
Harvey L. Pitt: In this particular case and although the Court did not find an abuse --
Speaker: What about the one that went 13 years that Mr. Sloan mentioned.
Harvey L. Pitt: The one that went on for 13 years was a bankruptcy proceeding and in which --
Speaker: Well, was this a series of 10-day suspension?
Harvey L. Pitt: There was a series of --
Speaker: For 13 years?
Harvey L. Pitt: There was a series of 10-day suspensions. In that case we had specific request from Court appointed officers to suspend the trading and the Commission obliged the trustee and bankruptcy while a reorganization proceeding was effected. Our present policy would not be to repeat that kind of activity.
John Paul Stevens: Mr. Pitt, am I correct that the suspension order suspends trading in the stock by anyone whether involved a manipulation or not, now if you have got to go into Court you would proceed against the manipulators, you might get injunction against manipulation, but could you in court get injunction against trading by everyone?
Harvey L. Pitt: No, we could not.
John Paul Stevens: So, really this is a broader remedy in its coverage than the remedy you can get in court with notice and hearing all the rest, isn't it?
Harvey L. Pitt: This is a broader remedy and it is solely a stopgap remedy, until we can stop the market forces that are disrupting an orderly market place.
Potter Stewart: Stopgap.
Harvey L. Pitt: Stopgap. That is correct.
John Paul Stevens: May I ask one another question, is Mr. Sloan correct in saying the first suspension as I believe was on April 29, and the first memorandum then the Commission files explaining the reasons for the suspension or recommending it is May 02, is that correct?
Harvey L. Pitt: That is the first memorandum that is in the record, and I cannot be sure whether there was an earlier memorandum, but what often happens in response to that question is that the staff will come up on an emergency basis orally and advise the Commission that it has learned of certain facts and tell the Commission they, as in this case, had talked to Royal Canadian Mounted Police Authorities that they suspected a manipulation, and that there was a possible criminal indictment in Canada, and the Commission would, on the basis of that oral presentation, enter a suspension order. Under the Sunshine Act, this is now in effect, those discussions would be recorded and there would be a tape recording to verify it. That act was not in effect at the time that this occurred.
Warren E. Burger: Thank you gentleman. The case is submitted.